 It was the unanimous decision of the States Members of the United Nations to proclaim 1986 the International Year of Peace. That decision has inspired millions of people. Witness to this is borne by the Soviet plan to free the world from nuclear and other means of mass destruction by the year 2000, the Soviet Union's unilateral - and several times extended -renunciation of nuclear tests, the proposals of the Warsaw Treaty States for atomic and conventional disarmament, with adequate verification, the proposals put forward
in Mexico by six Heads of State or Government and the latest initiatives taken by the non-aligned countries, at Harare. All meet with the full approval and support of the Government and people of the German Democratic Republic. The socialist German State joins hands with all for the sake of peace.
Living up to its historic responsibility and aware of the dangers to which mankind is presently exposed, the German Democratic Republic is consistently engaged in the world-wide peace movement. As the General Secretary of the Central Committee of the Socialist Unity Party of Germany and Chairman of the Council of State of the German Democratic Republic, Erich Honecker, declared last spring at the Eleventh Congress of the Socialist Unity Party of Germany, the socialist order in the German Democratic Republic is a guarantee that
"through its policy of co-operation and businesslike dialog aimed at tangible results, the German Democratic Republic will continue to work for the normalization of the international situation and a return to detente". Today's world is far from being a world of peace; a turn-about to greater security has not yet occurred. On the contrary, the arms race has reached a point where it threatens to get out of control. The hopes which the peoples placed on the results of the Geneva summit between the Soviet Union and the United States of America have not yet been realized.
The atom has changed the world; as Albert Einstein once demanded, it must ultimately change the human mind. Wars, earthquakes, hurricanes, floods, epidemics and other disasters still take their toll. But only nuclear arms and other weapons of mass destruction have brought mankind to the brink of self-annihilation.
Nuclear weapons rule out thinking or acting art out-dated patterns, with old concepts of war, military superiority and deterrence, today's world has become too fragile to sustain a policy of strength. Security can no longer be achieved in confrontation, it can be achieved only through co-operation. Jointly with the
other States of the Warsaw Treaty, the German Democratic Republic holds the view
that only an all-embracing system of international security can provide for a
durable and stable peace. These who would not agree that peoples would have been
spared untold suffering if in the 1930s proposals had been implemented to prevent
war and establish a system of collective security?
The proposal submitted by the socialist States to put just those issues on the
agenda of the General Assembly at its forty-first session, is therefore fully in
line with the goal set forth in the Charter:
"To maintain international peace and security, and to that end to take
effective collective measures ...".
An all-embracing system of international security would mean the following: all regions of the earth should be included, since a nuclear conflict would spare none of them? all spheres of State-to-State relations should be covered, since security today is far from being limited to things purely military, good political, economic, scientific and cultural relations based on sovereign equality are apt to encourage confidence and invigorate peace, and vice versa; all States, irrespective of their social order, size, alignment or non-alignment, should participate. This is the aim of the United Nations Charter which, born from historical experience, and for the very reason of preserving peace, has placed the legal equality of States above their factual inequality.
The United Nations should, as stated in the letter from the Ministers of Foreign Affairs of socialist States addressed to the United Nations Secretary-General, take up the challenge of our times and adopt a fundamental document that would spell out the basic principles of the establishment of a comprehensive system of international security and provide guidance for the practical work of endowing that system with material, political, legal, moral and psychological guarantees.
Not least, the German Democratic Republic would like to point to the experience gained in the Conference on Security and Co-operation in Europe process. The Helsinki Final Act, that code of peaceful co-operation, now as before provides a stimulus to relations of peaceful coexistence beyond the region. At the Stockholm Conference it was possible to stipulate in concrete terms military confidence-building as an essential new step towards the required comprehensive renunciation of force. This is a triumph of common sense and realism as well as an expression of the mighty quest of people for making peace more secure. For the German Democratic Republic the Stockholm accord is an encouragement to continue and multiply its efforts for the cause of peace, security and detente in Europe and the world at large.
The German Democratic Republic supports all efforts aimed at a relaxation of the strained international situation. Through its resolution entitled "Need for result-oriented political dialog to improve the international situation", which the German Democratic Republic will submit to the forty-first session of the United Nations General Assembly, it intends to contribute to: the political dialog and negotiations being conducted with a sense of responsibility and a desire for results that promote peace, international co-operation and accommodation of interests, and to the strengthening of the United Nations as a forum of collective efforts designed to promote arms limitation and disarmament, to develop equal international economic relations, to eliminate all forms of racism, apartheid and terrorism, and to settle other urgent world problems.
The German Democratic Republic appeals to the United Nations Security Council to meet as soon as possible on a high, or preferably the highest, level to decide on measures to deal with the basic problems of safeguarding peace. Such a move would promote security and confidence, and quite certainly would help to restore predictability to international relations.
For the German Democratic Republic, situated in the heart of Europe on the dividing line between the two most powerful military coalitions, it is particularly vital that all States act on their responsibility arising from their obligation to ma in ta in peace and that they assist in diminishing and finally removing the material means of war. And this is the ultimate key to the resolution of other global and regional problems - economic, social and humanitarian.
In the International Year of Peace the allied socialist States have submitted an integrated Program for gradual disarmament in both the nuclear and conventional fields, including effective verification. The Program covers all types of armaments and envisages global and regional solutions, including partial
ones, so that faster or better progress could be made. Respect for the equality and equal security of all would continue to be the basic principle.
Relations between the Soviet Onion and the United States are and remain crucial for world affairs. The German Democratic Republic would welcome the further pursuit of the political dialog begun in Geneva.
A summit meeting with results - that is what States and peoples desire and need. The pr in ci pies agreed between the Soviet Oh ion and the United States in Geneva on 21 November 1985, mainly, to prevent any war between them, not to seek to achieve military superiority, that a nuclear war must never be fought because it can never be won, and to continue their political dialog - provide sound bases for the improvement of Soviet-American relations and, consequently, the international situation.
The Soviet Union is offering a specific, verifiable program of disarmament. It has unilaterally forgone nuclear testing for more than a year now. By contrast, the other great nuclear Power conducts nuclear tests time and again. The German Democratic Republic associates itself with the view of the Secretary-General of the United Nations, Mr. Perez de Cuellar, whom I should like to wish the best of success in his endeavor, namely, that an agreement on the conclusion of a treaty on the complete and general prohibition of nuclear tests would be a clear signal of a willingness to confront the nuclear challenge. The General Assembly should demand with all due emphasis that the unilateral moratorium be turned into action by all nuclear-weapon States in order speedily to achieve a treaty on the complete prohibition of nuclear testing.
The offer made by the six statesmen in the recent Declaration from their summit in Mexico to help ensure adequate verification deserves high appreciation.
Plans to carry the arras race into outer space run counter to all this. The
history of mankind, notably that of the two world wars, disproves the assertion that new weapon systems, whatever their form, could serve to avert wars. The credo of "peace through strength" has always stood for the attempt of a few profiteers to manipulate nations for war. Today, in view of the existence of nuclear weapons that threaten all life, acting according to that credo means death to all. Since no side will allow the other to gain military superiority, common sense and realism call for disarmament and nothing but disarmament.
In that regard, deployment of weapons in outer space is the obstacle to the cessation of the arms race on earth. Even eloquent advocates of arms in space cannot demonstrate convincingly how the Strategic Defense Initiative (SDI) objective of making nuclear weapons superfluous in the first place can be attained if they have to admit, at the same time, that nuclear weapons and further nuclear tests are prerequisites for SDI. would it not be simpler, safer and more logical to renounce "Star Wars" and any type of nuclear weapons from the outset?
We in the German Democratic Republic expect the Soviet-American negotiations to lead to accords on ways of preventing an arms race in outer space. The German Democratic Republic supports relevant multilateral negotiations at the Geneva Conference on Disarmament. Peace cm earth and in space is the goal.
It has been made painfully clear by accidents or human errors - such as, in connection with space travel, the Challenger disaster, with regard to nuclear power production, the Chernobyl accident and the Harrisburg accident in 1979, and, in the chemical industry, the accidents in Bophal and Seveso - that man must never lose control of what he has created. The secure future of our planet and the advances in science and technology make it essential to ensure that the weapons devised by man must never be used.
General Secretary Mikhail Gorbachev warned that the detonation of even the smallest nuclear warhead would release radiation of an intensity three times greater than did the Chernobyl accident. One need not be an expert to realize that the explosion of a fragment of the nuclear-weapon stockpiles would spell certain self-destruction for mankind. Even at the present level of weaponry, it will take the highest-level scientific achievements - indeed, all of human genius - to devise ways and means of liquidating the existing weapons of mass destruction without risk to mankind. Every new weapon makes that challenge even more difficult.
The German Democratic Republic fully supports the proposals of the Union of Soviet Socialist Republics for the establishment of a world space organization and an international.regime for the safe use of nuclear energy for peaceful purposes and the control of that energy.
Like the great majority of States, the German Democratic Republic is of the view that verification must not serve as a pretext for blocking concrete disarmament steps. It is not verification of the arms build-up that is needed, however; verification must be a constituent part of all arms limitation and disarmament.
With each passing day, the peoples are realizing more clearly from experience direct link between super-armament and underdevelopment and, consequently, between
disarmament and social progress. The magnitude of the material and intellectual resources squandered for armament purposes is indeed unparalleled. If that trend were to be checked, immense sums would become available for combating underdevelopment, hunger and poverty. The German Democratic Republic deplores the fact that the International Conference on the Relationship between Disarmament and Development, which was to have addressed those vital issues, was not convened as planned.
Where debt is concerned, the developing countries have a heavy burden to carry, brought about by an accumulation of political, economic and social problems. The German Democratic Republic supports and will continue to support an early and equitable settlement of that problem, as well as the practical proposals submitted by the Group of 77 at the fortieth session of the General Assembly.
As a European State, the German Democratic Republic has an overriding interest in cutting down the weapons stockpiles heaped up on the continent and in preventing the creation of new ones. No European can feel safer with the missiles deployed. Even before the deployment of those weapons, Erich Honecker, Head of State of the German Democratic Republic, urged: "Stop that devilish stuff." Further, the German Democratic Republic regards as most timely the creation of a corridor free of battlefield nuclear weapons along the border between the North Atlantic Treaty Organization (NATO) countries and the Warsaw Treaty countries - a task to which the Swedish statesman the late Olof Palme devoted his life.
Europe is the continent with the highest concentration of warfare capabilities. It is the region where the two major alliances and social systems are confronting each other, and it is particularly vulnerable. There, not even the smallest flare-up must be allowed, for that would be the beginning of mankind's end. The establishment in Europe of a zone free of chemical weapons would be
conducive to regional security and to the early conclusion of a world-wide ban on chemical weapons. For that purpose, the Governments of the German Democratic Republic and the Czechoslovak Socialist Republic have proposed to the Government of the Federal Republic of Germany the principles and main guidelines for negotiations between those three States on the establishment of a such a zone. Other states have also indicated their interest. Regional and global solutions are certainly not mutually exclusive. There is no reason why we should not seek the one while not abandoning the other.
The German Democratic Republic attaches immense importance to the Vienna follow-up meeting to the Conference on Security and Co-operation in Europe in promoting propitious State-to-State co-operation. What the world needs is an environment in which peaceful work can succeed. As was underlined in the joint statement issued by the General Secretary of the Central Committee of the Socialist Unity Party and Chairman of the Council of State of the German Democratic Republic, Erich Honecker, and the Chancellor of the Federal Republic of Germany, Helmut Kohl, on 12 March 1985, the inviolability of frontiers and respect for the territorial integrity and sovereignty of all States in Europe within their present borders is a fundamental pre-condition of peace. Those principles must not be shaken.
This also implies desisting from taking part in new arms build-ups. To do otherwise would be in no way consistent with the general obligation to promote peace. That obligation includes for the two German States a duty to develop their mutual relations in such way as to serve detente and disarmament.
The German Democratic Republic acts in conformity with its highest policy precept, which is to do everything to ensure that no further war, but only peace, shall ever emanate from German soil.
European post-war developments have corroborated the fact that unqualified respect for the existence of two German States, sovereign and independent of one another, and normal relations between them on the basis of international law are crucial conditions of peace on the continent.
In a world in which the security and survival of mankind can only be ensured through co-operation, a just and lasting settlement of international conflicts cannot be postponed. The German Democratic Republic supports the convening of an international Middle East conference, with the participation of the Palestine Liberation Organization (PLO), as well as the establishment of a preparatory committee composed of the five permanent members of the Security Council, as proposed by the Soviet Union.
Aggressive onslaughts in pursuit of State terrorism highlight the need to stabilize the situation in the Mediterranean and ensure respect for the right of all States and peoples to develop their society and way of life without any interference.
The German Democratic Republic invariably supports Cyprus in its just struggle for national independence and territorial integrity.
The inhuman regime of apartheid must be eliminated once and for all and Namibia must immediately be granted independence. South Africa's policy is no longer merely an obstacle to the development of the African peoples: it has become an acute danger to world peace.
The situation in Central America is alarming. Policies of terror, outside intervention, dollar injections for contras, all prevent the peoples of the region from exercising their right to self-determination. The German Democratic Republic demands an instant end to the undeclared war against Nicaragua and to support for the counter-revolutionary gangs. It pays a sincere tribute to Nicaragua's prudent
policy and welcomes the endeavors of the Contadora Group and its Support Group to bring about a peaceful settlement of the conflict.
The German Democratic Republic strongly endorses the efforts to bring about a political solution of the situation that has emerged around Afghanistan.
Our country is sympathetic towards the proposals of the Democratic People's Republic of Korea for an improvement of the situation on the Korean peninsula, including plans to establish a nuclear-weapon-free zone there.
The proposals made by the States of Indochina in July of this year require a constructive response in the interest of peace in South-East Asia.
The German Democratic Republic favors economic relations that are based on equality and free of discrimination. It pleads for utilization of the possibilities of the world Organization as regards an international economic order that would guarantee all States equal economic security. It would be timely to prepare, within the framework of the United Nations, a global Program on international co-operation in the fields of science and technology.
During the International Year of Peace, the fact that the right to peace is the determinant human right deserves special mention.
The twentieth anniversary of the adoption of the two human rights Covenants should be an occasion to conduct human rights activities more extensively, in keeping with the United Nations Charter. Both past experience and current requirements indicate the need for intensified action against systematic mass violations of human rights and neo-fascist tendencies.
The year 1986 should witness a new departure in the coexistence of States and peoples. It should be a year of efforts to contain the arms race and gradually to settle international conflicts. Experience shows that the United Nations has been and can be successful only to the extent that its Member States are ready to act along those lines.
To banish the threat of a nuclear inferno once and for all, to replace the terrifying vision of Star Wars by a well-founded prospect of lasting peace on earth - these are challenges that still call for greater and, above all, common efforts.
From this rostrum the German Democratic Republic reaffirms its will to do everything, within the United Nations and in all its international activities, that will help preserve mankind's life in peace.




